ON MOTION NOE EEHEABING.
Rombauer, P. J.
The plaintiffs claim that we overlooked certain parts of the record which have a tendency to show that, even if Houston and Bentley had no original authority to institute the replevin suit, yet the defendant’s subsequent conduct furnishes evidence of ratification of their acts in so doing. We have examined the evidence, and, while we do not feel warranted in receding from our conclusion, we concede that there is a probability of the plaintiffs making a better showing upon retrial. They will probably be able to show that the defendant did get the benefit of the goods replevied, to wit, that they were turned over to his son while he was still engaged in closing out his father’s business, or show that the defendant’s general attorney in St. Louis was advised, after defendant’s son had authorized the institution of the replevin suits, that the deposition which he took in the Oliver and Imboden case was a replevin suit brought in defendant’s name to recover goods attached in the hands of his son at or about the time of the institution of the suit against the sheriff claiming for Hays. There is some evidence in the record giving rise to a surmise to that effect, but the evidence is insufficient to found a judgment upon.. If the facts in these particulars are as claimed by plaintiffs, they can show them by satisfac*61tory evidence. That they may have an opportunity to do so, the judgment will be modified to the extent of remanding the cause for new trial.
All the judges concur.